DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 1-9 in the reply filed on December 2, 2021 is acknowledged.  The traversal is on the ground(s) that the subject matter of the different inventions groups is sufficiently related that a serious search burden would not be posed if the inventions were examined together.  This is not found persuasive because, as noted in the Restriction Requirement, examination of all of the inventions together would pose a serious search burden in view of the inventions being classified differently, of an excessive number of separate search queries being necessary, and of prior art that is applicable to one invention not likely being applicable to the others.
The requirement is still deemed proper and is therefore made FINAL.  Claims 10-16 are withdrawn from consideration.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi (US PG Pub. No 2014/0296054).
Regarding claims 1, 3-5, and 9, Kikuchi teaches a porous bonding layer (i.e. "silicon carbide porous body") that is part of a honeycomb structure and that comprises silicon carbide particles (i.e. an "aggregate" and "component (A)"), metallic silicon (i.e. "component (B)"), inorganic oxide fibers (i.e. another "component (B)"), such as alumina fibers, and 0.1 to 5 parts of an inorganic binder per 100 parts of the mass total of the other ceramic components (i.e. component (A) plus component(s) (B)) in the porous body (par. 125).  The binder is preferably at least one of a silica sol and montmorillonite (i.e. a smectite) (par. 127).  
The teachings of Kikuchi might be considered to differ in that a silicon carbide bonding layer and honeycomb structure including all of the components discussed above is not explicitly exemplified.  However, it would have been obvious to one of ordinary skill in the art to include all of silicon carbide particles, metallic silicon, oxide fibers, and a binder including both a silica sol and montmorillonite because Kikuchi explicitly teaches each component as appropriate and useful for his product. As Kikuchi teaches that the components of the bonding layer are mixed and prepared into a paste (par. 132), at least some silica, which is necessarily either amorphous or crystalline, is 
The teachings of Kikuchi might be considered to differ from the current invention in that the quantity of cristobalite present in the structure is not disclosed.  However, as Kikuchi does not teach to add cristobalite to his bonding material, the bonding layer (i.e. "silicon carbide porous body") and formed honeycomb are presumed to be free (i.e. and to contain 6 mass % or less) of cristobalite, at least before the structure is subjected to an oxygenating heat treatment (par. 173).  Additionally, it would have been obvious to one of ordinary skill in the art to make a structure that is free of cristobalite because Kikuchi does not teach to include cristobalite in his product.  

Regarding claim 2, the teachings of Kikuchi differ from the current invention in that the thickness of the SiO2 present on components (A) and/or (B) is not disclosed.  However, as no criticality has been established, the recited dimension is a prima facie obvious selection of dimension that does not distinguish the claimed product over the prior art. See MPEP 2144.04. 

Regarding claims 6 and 7, the teachings of Kikuchi might be considered to differ from the current invention in that the quantity of Na2O present in the structure is not disclosed.  However, the product is presumed to be free of Na2O because Kikuchi makes no disclosure of Na2O being present.  Additionally, it would have been obvious to one of ordinary skill in the art to make a structure that is free of Na2O because Kikuchi does not teach to include Na2O in his product.  Furthermore, to the extent that the 2O is a requirement that the composition of the porous body is of a high purity, it noted that is prima facie obvious to purify a known product and the requirement for such does not distinguish the claimed product over the prior art.  See MPEP 2144.04 (VII). 

Regarding claim 8, Kikuchi's bonding layer (i.e. "silicon carbide porous body") has a porosity in the range of 60 to 80 % (par. 64).  

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi and further in view of Yoshida (US PG Pub. No. 2006/0216466). 
Regarding claims 1-9, as discussed above, Kikuchi teaches a bonding layer and honeycomb structure that is considered herein to meet or render obvious the limitations of claims 1-9.  
The teachings of Kikuchi differ from the current invention in that the thickness of the SiO2 present on components (A) or (B) is not disclosed.  However, Yoshida teaches to include an oxide film with a thickness in the range of 1 nm to 1 µm on the surfaces of the particles (e.g. "component (A)" and/or "component (B)") or binder of a honeycomb structure, which preferably comprises silicon carbide particles joined by metallic silicon or another silicate and which is similar to Kichuchi's, because it allows strong adhesion between the parts of the honeycomb structure while avoiding cracking due to thermal conductivity differences (par. 40-41). With one of his examples, Yoshida makes clear that the "oxide film" is a SiO2 film (par. 88-91).  Accordingly, it would have been obvious to one of ordinary skill in the art to include a 1 nm to 1 µm-thick SiO2 film, which is 2 film thickness range is obvious in view of Yoshida.  See MPEP 2144.05. 

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi alone or in combination with Yoshida, as applied to claim 1 above, and further in view of Hu (CN 1277173 A), cited herein according to an English language translation.
Regarding claims 6 and 7, the teachings of Kikuchi might be considered to differ from the current invention in that the quantity of Na2O present in the structure is not disclosed.  However, the product is presumed to be free of Na2O because Kikuchi makes no disclosure of Na2O being present.  
Kikuchi also teaches that cordierite may be included in his bonding layer (i.e. "silicon carbide porous body") (par. 131).  As such, it would have been obvious to one of ordinary skill in the art to include cordierite in Kikuchi's bonding layer because Kikuchi explicitly teaches that doing so is appropriate and useful for forming his product.  Hu further teaches a sintered porous ceramic for honeycombs comprising cordierite and teaches that the raw materials for making the structure should be of a sufficient purity that the formed ceramic includes less than 0.2 mass % of alkali earth metal oxides, such as Na2O, in order to prevent glass phase formation, which causes an increase in thermal expansion (par. 3, 4). Accordingly, it would have been obvious to one of 2O, being present in the sintered ceramic body in order to limit glass phase formation and prevent an increase in thermal expansion.  The instantly claimed Na2O content is obvious in view of Hu. See MPEP 2144.05.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA L RUMMEL whose telephone number is (571)272-6288. The examiner can normally be reached Monday-Thursday, 8:30 am -5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARK RUTHKOSKY/Supervisory Patent Examiner
Art Unit 1785                                                                                                                                                                                                        
JULIA L. RUMMEL
Examiner
Art Unit 1784